IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-60589
                         Conference Calendar



GARRY LEE MOORE; JERRY
LEE QUINN,

                                           Plaintiffs-Appellants,

versus

H. E. COOPER, JR.; LAWANDA
IRBY MORRIS,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:96-CV-126 D-D
                        - - - - - - - - - -
                         February 10, 1998
Before SMITH, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Garry Lee Moore, Mississippi prisoner # 46504, and former

prisoner Jerry Lee Quinn request leave to proceed in forma

pauperis (IFP) in their appeal from the district court’s denial

of Moore’s Fed. R. Civ. P. 60(b) motion.    Quinn did not sign the

Rule 60(b) motion, and thus, he was not a party to the motion.

His appeal from the district court’s denial of the motion is

without basis in law or fact and, thus, frivolous.     Howard v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60589
                                 -2-

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   His request for IFP

is DENIED.   The appeal as to Quinn is DISMISSED.

     Moore is BARRED from proceeding IFP under the Prison

Litigation Reform Act of 1995 (PLRA) because, on at least three

prior occasions while incarcerated, Moore has brought an action

or appeal in a United States court that was dismissed as

frivolous.   28 U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d

383, 388 (5th Cir. 1996).   Accordingly, he may not proceed IFP in

any civil action or appeal filed while he is in prison unless he

is under imminent danger of serious physical injury.   28 U.S.C.

§ 1915(g).   Moore’s request for IFP is DENIED, and the appeal as

to Moore is also DISMISSED.

     Moore has 30 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DENIED.   APPEAL DISMISSED.